Citation Nr: 1203007	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to May 1, 2009 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, VA sent the Veteran a letter indicating that the issues of entitlement to an increased rating for PTSD, entitlement to service connection for spinal cord damage and entitlement to an earlier effective date "for 100 percent" were being worked on.  In September 2010, the Veteran referenced the above letter and informed VA personnel that he did not send any request for an increase in his claim and would like the claim to be cancelled.  In December 2010, the Veteran was informed by VA that steps were being taken to withdraw the claim for an increased rating for the PTSD.  The Veteran was instructed that he should contact VA as soon as possible if there was a mistake.  In March 2011, the Veteran submitted additional medical evidence pertaining to treatment for PTSD.  In December 2011, the Veteran's representative submitted written argument pertaining to the claim for an increased rating for PTSD.  Based on the above, the Board finds that the Veteran did not withdraw his appeal concerning the claim of entitlement to an increased rating of PTSD and the issue remains on appeal.  

With regard to the claim of entitlement to an earlier effective date prior to May 1, 2009 for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. chapter 35, the Board notes that after a statement of the case was issued in September 2009, the Veteran did not perfect the appeal by filing a timely substantive appeal.  As set out below in the Remand section of this decision, a July 2010 statement from the Veteran has been construed as pertaining to a claim of entitlement to an earlier effective date for TDIU.  Subsequent to the issuance of the September 2009 statement of the case, neither the Veteran nor his representative have addressed the DEA claim in any way.  The Board finds the appeal of the claim concerning DEA was never perfected.  

The issue of entitlement to an effective date prior to May 1, 2009 for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDING OF FACT

The symptomatology associated with the service-connected PTSD more nearly approximates a 100 percent rating; the preponderance of the competent evidence of record demonstrates that the Veteran's PTSD produces what approximates complete social and industrial impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for assignment of a 100 percent evaluation for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is fully granting the claim of entitlement to an increased rating for PTSD to the highest schedular rating of 100 percent.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


In April 2006, the Veteran submitted a claim of entitlement to an increased rating for his service-connected PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service-connected PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  

Under these criteria, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

In April 2006, the Veteran admitted having several plans for suicide and possessing a firearm.  It was noted he was increasingly having problems with depression related to a history of prostate cancer and the residual effects thereof.  He acknowledged being suicidal appearing with depressed mood and blunted affect.  It was determined that the Veteran was a danger to himself at the time of treatment and was in agreement with being admitted to an in-patient psychiatric unit.  The diagnosis was major depressive disorder without psychosis.  A Global Assessment of Functioning (GAF) score of 38 was assigned.  Another clinical record dated the same month includes Axis I diagnoses of PTSD and depression.  A score GAF of 25 was assigned.  Several days later, the Veteran was discharged.  His mood was significantly better with only minimal depression apparent and an appropriate affect.  

A VA PTSD examination was conducted in May 2007.  The Veteran reported poor sleep and that he did not want to sleep because of nightmares and flashbacks of the war.  He endorsed avoidance behavior because he did not want to be around people.  He reported depressive mood secondary to complications from prostate surgery.  He denied having many friends.  He denied suicidal thoughts.  He denied visual hallucinations but reported hearing people screaming from time to time, reminding him of what happened in Vietnam.  He felt overwhelmed by crying spells.  He reported his relationship with his children and wife was not good because of PTSD and depression.  He used to work on a farm.  Mental status examination revealed the Veteran was disheveled.  He appeared sad and withdrawn.  He demonstrated some psychomotor retardation.  Mood was depressed and sad.  Affect was constricted with lability.  Thought process was linear and goal directed.  There was no paranoia or delusions.  The Veteran was alert and oriented.  The examiner noted that the Veteran's psychosocial functioning had decreased since 2004.  Since prostate surgery, the Veteran no longer had friends like he used to.  He was no longer close to his wife.  He had no motivation and no energy.  The PTSD symptoms had exacerbated leading him to a few hours of sleep at night.  Psychiatric symptoms included symptoms of depression secondary to prostate surgery which was very severe as the symptoms presented with vegetative symptoms of poverty of sleep, which could be a PTSD symptoms, as well as depressive symptoms, poor appetite and weight loss.  The examiner found that there were no periods of remission based on what the Veteran informed him and on what he observed.  The Veteran was unemployed and the unemployment was a post surgical effect.  Social functioning was nonexistent.  There was no impairment of thought processes but the ability to complete activities of daily living appeared poor.  The examiner found the Veteran was severely depressed and the depression was secondary to prostate surgery.  Depressive symptoms included poor sleep and appetite, anhedonia,a sense of worthlessness, feelings of helplessness and feeling severely depressed.  The Axis I diagnoses were PTSD and depressive disorder secondary to general medical condition (prostate surgery).  A GAF of 40 was assigned.  

In May 2009, a VA psychiatrist wrote that the Veteran had been receiving treatment for PTSD since 2003 and the author had been treating the Veteran since 2005.  It was written that the Veteran's symptoms of PTSD had been chronic and severe.  The symptoms included nightmares, intrusive recollections of traumatic experiences, severe depression, auditory hallucinations, suicidal ideation and a very short temper.  The Veteran tended to neglect activities of daily living and had poor interpersonal relationships.  He had maintained no steady employment since the 1980's and had been unable to maintain employment of any kind in recent years.  The psychiatrist opined that the Veteran warranted a 100 percent disability evaluation due to the PTSD.  

In April 2009, a private psychologist wrote that the Veteran presented highly agitated and seem unable to focus on questions.  He reported he was very depressed and having trouble sleeping due to nightmares and night sweats.  He reported that his family life was suffering due to mood swings and erratic behaviors and that his interpersonal relationships were nil.  The Veteran reported he thought of death regularly and had considered suicide in the past.  He had extreme negative recollections of his Vietnam experiences and a continued decline in overall psychological well being.  Further interviews over 30 days showed little or no improvement.  It was the author's opinion that the Veteran's illness had prevented him from working for the past 25 years and had affected both the Veteran and his family in a negative manner.  It was noted the Veteran had suicidal ideation, difficulty adapting to stressful situations and was unable to maintain effective relationships.  

In May 2009, the private psychologist wrote that the Veteran presented highly agitated and seem unable to focus on questions.  He reported he was very depressed and having trouble sleeping due to nightmares and night seats.  He reported that his family life was suffering due to mood swings and erratic behaviors and that his interpersonal relationships were nil.  The Veteran reported he thought of death regularly and had considered suicide in the past.  He had extreme negative recollections of his Vietnam experiences and a continued decline in overall psychological well being.  Further interviews over 30 days showed little or no improvement.  It was the author's medical opinion that the Veteran's illness had prevented him from working for the past 25 years and had affected both the Veteran and his family in a negative manner.  The author found the Veteran had total occupational and social impairment due to such symptoms as gross impairment of thought processes and communication, persistent delusions and hallucinations of Vietnam, inappropriate behavior, persistent danger of hurting others at times, an inability to perform activities of daily living, disorientation on occasion to places and time and occasional memory loss.  

In September 2009, it was noted in a clinical record that the Veteran was functioning better than several months prior.  He was euthymic and cheerful with normal mental status and no suicidal ideation.  He reported he was still experiencing frequent nightmares and flashbacks.  His relationship with his wife was distant.  

In November 2009, the Veteran described a depressed mood, trouble sleeping, and nightmares.  He had some suicidal thoughts but none in the last few weeks.  It was determined the Veteran was a high suicide risk based on screening but he did not have an organized plan.  It was specifically noted the Veteran had an absence of current suicidal ideation at the time of the treatment.  

In January 2010, it was noted the Veteran was more depressed than at the time of the last visit.  He was overwhelmed by medical problems, particularly urinary incontinence.  He had some thoughts of not wanting to live anymore but denied active suicidal ideation.  He remained distant from his wife.  Affect was depressed.  

In March 2010, a clinical record revealed the Veteran was doing better than at the time of the prior visit.  He was still depressed at times but had good days.  Mental status was normal.  The Veteran denied suicidal ideation.  

In April 2010, the Veteran reported he was doing well.  He had stopped coming to PTSD counseling and had taken to spending more time on his farm in Virginia.  He did not have time to spend with a lot of people and had more time for fishing and fresh air.  He reported it felt better to not be constantly reminded of his trauma.  Sleep continued to be difficult as he experienced nightmares that prevented him from wanting to go back to sleep.  The pertinent assessment was PTSD.  The author wrote that he had not seen the Veteran with so bright an affect in the six years he had known him.  The Veteran credited this to the farm work, staying away from PTSD therapy and his relationships with VA physicians.  

In July 2010, the Veteran reported his mood was depressed on a frequent basis.  He was bothered by trouble sleeping and nightmares.  He had problems with his CPAP machine.  He reported occasional suicidal ideation but no plan and it did not appear to the clinician that the Veteran ever came close to attempting suicide.  Mental status examination was unremarkable with the exception of depressed mood.  

In September 2010, the Veteran reported he was doing well.  He had some passive suicidal ideation but no plan.  He reported occasional auditory hallucinations.  He continued to have nightmares and intrusive thoughts of combat.  Mental status was normal.  

The most recent VA examination of the Veteran for compensation and pension purposes was conducted in October 2010.  The Veteran reported he continued to experience sleep impairment with nightmares and night sweats, verbally and physically responding during sleep with inadvertent striking of his wife during sleep prompting her to sleep in another room.  He reported generalized mistrust of others, moderate to severe chronic depression, suicidal ideation, irritability, anger management issues, discomfort with crowds, hypervigilence, enhanced startle response, auditory hallucinations, social withdrawal and flashbacks.  The Veteran was also dealing with chronic pain which exacerbated his depression and also urinary incontinence which he reported forced him to be even more socially withdrawn.  The Veteran reported his relationships with his spouse and four children was poor and he denied having any social relationships.  The Veteran reported he enjoyed spending time by himself in the woods.  The Veteran was not working.  The Veteran contended that he was unemployed or missed considerable amounts of work due to the effects of PTSD.  The examiner commented by noting that, due to the impact of PTSD and severe chronic depression, the Veteran had not been able to maintain employment since 1984.  The examiner found the Veteran isolated himself.  

Mental status examination revealed the Veteran wore soiled clothes but was well groomed.  His affect was sad and he cried when discussing the impact of flashbacks and intrusive thoughts.  The Veteran appeared very depressed.  There was no impairment in thought processes.  The Veteran reported both audio and visual hallucinations of situations in Vietnam.  The Veteran had current suicidal thoughts with plans of shooting himself.  The Veteran reported a history of both suicidal and homicidal ideation but denied prior attempts at suicide.  The examiner found the Veteran was not able to maintain the activities of daily living as the Veteran reported he was unable to maintain personal hygiene due to the impact of chronic pain and depression.  Moderate short term memory problems were noted.  The Veteran reported he would obsessively check to make sure his doors were locked and he also obsessively checked the perimeter of his home.  Speech was normal.  The Veteran reported panic attacks induced by intrusive thoughts of the war.  The Veteran reported impaired impulse control in that he had both verbal and physical outbursts.  He had difficulty maintaining sleep due to nightmares.  The examiner opined that the Veteran's psychiatric symptoms were severe, chronic and continuous.  There was no remission.  The Veteran reported his symptoms had gotten worse over the preceding year.  

The examiner opined that the PTSD severely affected the Veteran's activities of daily living, routine responsibilities, family role, relationships, health and quality of life.  The Veteran's leisure activities were moderately to severely affected.  There was no current affect on the Veteran's employment or schooling.  The examiner opined the Veteran's employability was poor but the Veteran was not unemployable.  The Axis I diagnoses were PTSD and depressive disorder not otherwise specified.  A GAF of 44 was assigned.  The examiner found a strong linkage between PTSD symptoms and employment problems.  The examiner also opined that no other disorder other than PTSD was independently responsible for the Veteran's current psychosocial and quality of life impairments.  

Based on the above, the Board finds the competent medical evidence demonstrates that the Veteran's service-connected mental disorder more nearly approximates the criteria for a 100 percent evaluation.  The evidence is at least in equipoise as to whether the PTSD produces complete social and industrial impairment.  Resolving reasonable doubt in the appellant's favor, his symptoms, as noted, more nearly approximate those for a 100 percent rating.

The VA psychiatrist who prepared the May 2009 letter and the private psychologist who prepared the April 2009 and May 2009 letters affirmatively found that the Veteran was unemployable.  The private psychologist directly linked the unemployability to the PTSD.  The VA psychiatrist only discussed PTSD in his letter, noted the Veteran had been unable to maintain employment of any kind in recent years and opined that the Veteran warranted a "100 percent rating" due to PTSD.  The Board assumes the VA psychiatrist is cognizant of the rating criteria for evaluation of mental disorders.  The Board finds the fact that the May 2009 letter only discussed PTSD, it indicated that the Veteran was unemployable and that the Veteran warranted a 100 percent rating documents that the VA psychiatrists intended to indicate the Veteran was unemployable due to PTSD.  The May 2009 letter certainly does not indicate, in any way, that the Veteran is capable of employment when taking into account his PTSD symptoms.  The examiner who conducted the most recent VA examination in 2010 opined that the Veteran's employability was poor but he was not unemployable.  However, this examiner also wrote that, due to the impact of the PTSD and chronic depression, the Veteran had not been able to maintain employment since 1984.  Furthermore, this examiner found a strong linkage between PTSD symptoms and employment problems.  The Board finds the report of the October 2010 VA examination does not totally cut against the Veteran's claim.  At worst, the document is in relative equipoise as to whether PTSD, alone, caused unemployability.  However, when PTSD and depression were taken into account, it affirmative demonstrates that the Veteran was unemployable due to a mental disorder.  

The Board notes there are several references to the presence of depression and the Veteran has not been granted service connection for depression.  Significantly, all the medical evidence which addressed depression, links the problem to the prostate surgery the Veteran underwent.  Service connection is in effect for adenocarcinoma of the prostate, status post radical prostectomy with urinary incontinence.  The Board finds that the references to the presence of depression does not change the fact that the majority of the medical evidence demonstrates that the Veteran is unemployable due to a service-connected disability (PTSD) or was unemployable due to depression which was secondary to the service-connected prostate disability or a combination of both.  This evidence supports a grant of an increased rating.  

The GAF scores associated with the claims file support the Board's determination that the Veteran is unemployable as a result of his PTSD.  During the pertinent time period, GAF scores of 25, 38, 40 and 44 were assigned.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g.  speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  GAF scores of 50 or below contemplate an inability to work.  American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

There is no competent evidence of record which directly indicates that the Veteran is capable of employment when taking into consideration his mental disorder.  The Veteran has demonstrated intermittent periods of lessening of psychological symptoms but the overall picture is that he is unemployable and that the PTSD symptoms have been chronic and continuous.  

The Board notes that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  

As this decision is granting a 100 percent schedular evaluation for the service-connected PTSD, a discussion of entitlement to an extraschedular evaluation is not required.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted subject to the laws and regulations governing monetary awards.  


REMAND

In February 2009, the RO granted entitlement to individual unemployability and assigned an effective date of May 1, 2009.  This date was chosen as it was the date the 100 percent schedular evaluation assigned for another disability was reduced.  The Veteran was notified of the decision the same month.  In March 2009, the Veteran submitted a statement indicating that he desired to appeal the effective date of his "100% P&T" back to February 19, 2004.  He wrote that he had been unemployed since November 1984 and therefore felt that appropriate consideration should be given to his claim.  In September 2009, the RO issued a statement of the case on the claim of entitlement to an effective date prior to May 1, 2009 for eligibility to Dependents' Educational Assistance under 38 U.S.C.A. chapter 35.  In July 2010, the Veteran submitted a statement that was in reference, in pertinent part, to "an earlier effective date for the 100 percent evaluation prior to 2005."  The Board finds that the March 2009 statement and the July 2010 statement indicate the Veteran was appealing the effective date assigned for the grant of TDIU in February 2009.  Furthermore, the March 2009 statement constitutes a timely notice of disagreement to the effective date assigned for TDIU by the RO in February 2009.  No statement of the case has been issued on the TDIU claim.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The issue of entitlement to an earlier effective date for the grant of TDIU must be remanded for issuance of a statement of the case.  (It is possible that implementation of the decision above will alter the nature of this issue.)

Accordingly, the case is REMANDED for the following action:

As appropriate, issue a statement of the case to the Veteran and his representative, addressing the issue of entitlement to an effective date prior to May 1, 2009 for the grant of a total disability rating based on individual unemployability.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.


The appellant and his representative has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


